Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of remarks/arguments filed on 09/02/2022 is acknowledged. Claims 1-20 are currently pending.
Response to Election/Restriction 
Applicant's election with traverse of Group I, claims 1-8, drawn to compounds, and elected species of compounds wherein the donor ligand is carbazole, the acceptor ligand is diphenyl sulfone and the acceptor tuner ligand is fluorophenyl, in the reply filed on September 2, 2022 is acknowledged.  There is no example of the elected compound combination in this application. The species read on claims 1, 2 and 7. 
The traversal is on the grounds that the elected invention reads on claims 9-20. In response, the elected invention is directed to a compound chromophore, while the invention of claims 9-20 is drawn to a poly(arylene ether). These are distinct inventions as can also be seen by the distinct classifications. The search for the polymer compositions of claims 9-20 requires the search for particular polymer components, while the search for the compounds of claims 1-8 does not require the search for polymers. Thus, the inventions require different field of search and employing different search strategies. Further, note that the various claims vary in scope of the chromophore compounds, the chromophore compounds being very different from each other. Because separate search and examination considerations are involved for each of the outlined groups in the Restriction Requirement and for the very different species, it would be an undue burden on the examiner if restriction and species election would not be required. 
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/02/2022.
Examination
The species elected by applicants is not allowable, therefore, examination was not expanded. Pursuant to M.P.E.P. §803.02, the elected species of chromophore comprising the donor ligand of carbazole, the acceptor ligand of diphenyl sulfone, and the acceptor tuner ligand of fluorophenyl has been examined. Claims 1, 2 and 7 read on the elected species. The prior art search will not be extended unnecessarily to cover all non-elected species. The search was not expanded further. Subject matter outside of the searched/examined scope and claims 3-6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
Claims 1, 2 and 7 are the subject of this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhenguo et al. (CN 103483332).
The prior art teaches the elected group of species wherein a donor ligand is carbazole, an acceptor ligand is diphenyl sulfone, and an acceptor tuner ligand comprising a fluorophenyl is comprised in the acceptor ligand (from left to right):

    PNG
    media_image1.png
    120
    237
    media_image1.png
    Greyscale
. This goes in accordance with the specification at page 8 wherein, “a chromophore comprising a donor ligand, an acceptor ligand comprising diphenyl sulfone, and an acceptor tuner ligand, may have a structure as follows: 
    PNG
    media_image2.png
    148
    91
    media_image2.png
    Greyscale
 wherein (Ar1) represents the acceptor tuner ligand and (Ar2) represents the donor ligand”.
Note also the following relevant species which is presented here only for the purpose of a compact prosecution:

    PNG
    media_image3.png
    169
    265
    media_image3.png
    Greyscale
.
In regards to the preamble “a thermally activated delayed fluorescence chromophore”. MPEP 2112.01 II states: COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Xu et al. (Chemical Science (2016), 7(3), 2201-2206).
The prior art teaches the compound of formula 
    PNG
    media_image4.png
    133
    214
    media_image4.png
    Greyscale
which reads on the rejected claims wherein a donor ligand is carbazole, an acceptor ligand is diphenyl sulfone, and an acceptor tuner ligand is fluorophenyl (from left to right). This species can be found at page 2 of the Supporting Information of Xu et al. 
In regards to the preamble “a thermally activated delayed fluorescence chromophore”. MPEP 2112.01 II states: COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang et al. (CN107118334).
The prior art teaches the compound of formula 
    PNG
    media_image5.png
    149
    259
    media_image5.png
    Greyscale
which reads on the rejected claims wherein a donor ligand is carbazole that is substituted by alkyl or t-butyl, an acceptor ligand is diphenyl sulfone, and an acceptor tuner ligand comprises fluorophenyl. This species can be found at page 5 of the prior art. 
In regards to the preamble “a thermally activated delayed fluorescence chromophore”. MPEP 2112.01 II states: COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 and 7 are drawn to a compound. In claim 1, the term "chromophore comprising", and “acceptor tuner ligand comprising” are interpreted as open language. This language makes the claims indefinite because it is unclear what other alternatives are intended to be encompassed by the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” rather than “comprising”, “having” or “including”. Pursuant to MPEP 2173.05(h), if a Markush grouping requires a material selected from an open list of alternatives, the claim should generally be rejected under 35 USC 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. Terms “comprising” and “comprises” allow for inclusion of indefinite number of members. A Markush grouping may include a large number of alternatives or embodiments. However, as in the instant case, a Markush group may be so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention due to an inability to envision all of the compounds defined by the Markush group. It is not clear which species are covered. Claims 2 and 7 depend of claim 1 and contain the same issues as claim 1. 
Claim 1 appears to claim a scope wherein the parts of the chromophore are selected from particular compound names. The claim recites “selected from one or more of carbazole, diphenylamine…”, “selected from one or more of benzoxazole…, or diphenyl sulfone”. These molecules do not have further substituents. However, in claim 2, the carbazole is presented as “comprising the structure 
    PNG
    media_image6.png
    122
    203
    media_image6.png
    Greyscale
”. This is a substituted carbazole which was not presented as substituted in claim 1. The metes and bounds of claim 1 are not clear because there is more than one reasonable interpretation to these claims. For claim 2, the carbazole molecule is complete and does not show a point of attachment. The group substituting the nitrogen atom appears to be a methyl group. Or maybe that is the point of attachment? In addition, the phrase “comprising the structure
    PNG
    media_image6.png
    122
    203
    media_image6.png
    Greyscale
” makes it ambiguous to what may be comprised and allowed in the structure of the carbazole of claim 2. It is not clear which species are covered. One of ordinary skill in the art cannot determine which language is open and which is not. 
Claim 1 recites “wherein the benzene ring is at least partially substituted”. It is unclear what this means because the “at least partially” does not provide a number of substituents required. Unless the term specifies how many substituents are required on the benzene ring the “at least partially substituted” is ambiguous.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “an alkyl group”, and the claim also recites “t-butyl” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends of claim 1. Claim 2 requires a carbazole comprising the structure 
    PNG
    media_image6.png
    122
    203
    media_image6.png
    Greyscale
, which presents additional substituents R2 and R3 at the structure. However, claim 1 recites “selected from one or more of carbazole, diphenylamine…”, which doesn’t allow for substituents. Therefore, claim 2 does not further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1, 2 and 7 are rejected. No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626